Citation Nr: 9905537	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-02 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,240.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to July 
1980.  The evidence on file shows that the veteran died in 
December 1984, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Houston, Texas, which 
denied the appellant's request for waiver of an overpayment.


REMAND

The appellant's initial claim for nonservice-connected death 
pension was denied in June 1988 due to the determination that 
her annual income exceeded the limit set by law.

In May 1991, the appellant submitted a new VA Form 21-534, 
Application for Dependency and Indemnity Compensation, or 
Death Pension by a Surviving Spouse.  She stated that she was 
not claiming that the cause of the veteran's death was due to 
service.  Additionally, she reported that she currently had 
no income as she had been recently terminated from her place 
of employment.

By correspondence dated in November 1991, the appellant was 
informed that she had been awarded nonservice-connected death 
pension benefits effective June 1, 1991.  She was also 
informed that her rate of pension was based upon the 
determination that she had no countable annual income from 
any source.

In June 1992 and June 1993, the appellant submitted VA Forms 
21-0518, Improved Pension Eligibility Verification Report, 
where she again reported that she had received no income from 
any source for the period from June 1, 1991, to May 31, 1992, 
and the period from June 1, 1992, to May 31, 1993.

In May 1994 the RO noted that it had received information 
that the appellant had received unemployment compensation 
from the Texas Employment Commission.  An Income Verification 
Sheet signed by the appellant confirmed that she had received 
$3,240.00 for the period ending on June 1, 1991, and also 
$3,240.00 for the period ending on December 1, 1991.  
Therefore, the RO proposed to reduce the appellant rate of 
pension retroactive to June 1, 1991, due to this unreported 
income.  This proposal was fulfilled in August 1994, 
resulting in the creation of the current overpayment.

The appellant requested a waiver of recovery of the 
overpayment of indebtedness in September 1994.  She indicated 
that the repayment would cause undue hardship as she was 
still unemployed.  In support of her claim, she submitted a 
VA Form 4-5655, Financial Status Report.

In December 1994, the Committee denied the appellant's 
request for a waiver of recovery of the overpayment of 
pension benefits.  The Committee found that the appellant's 
fault in her failure to report her unemployment benefits was 
of such a degree as to be inexcusable.  Therefore, it 
outweighed any other factor in consideration of her request 
for waiver, including her ability to repay the debt.  The 
appellant appealed this decision to the Board.

The appellant informed the RO in March 1995 that she had 
recently secured full-time employment.  The evidence on file 
shows that her employment paid $5.75 per hour, which the RO 
computed to equal a total annual income of $11,040.00.  The 
appellant did not dispute this information, and her pension 
benefits were subsequently terminated due to excessive 
income.  It is noted that the appellant has not submitted any 
further evidence regarding her financial situation.

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 et 
seq.  Overpayments created by retroactive discontinuance of 
an award are subject to recovery if recovery is not waived.  
The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.965 (1998).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  This standard 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all- inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1998).

The United States Court of Veterans Appeals has held that the 
Board must provide a complete analysis of the six regulatory 
elements of Equity and Good Conscience, including sufficient 
"reasons or bases" for its conclusions.  See Cullen v. Brown, 
6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In order to assist the claimant in fairly 
presenting an appeal to the Board, the RO must also consider 
all the criteria under 38 C.F.R. § 1.965 and explain to the 
claimant the reasons why each element is not relevant or does 
not support the request for waiver of recovery of the debt.

In the instant case, the Committee adjudicated the 
appellant's case on the principles of Equity and Good 
Conscience.  Thus, the Committee found that there was no 
evidence of fraud, misrepresentation, or bad faith on the 
part of the appellant.  In short, this question has already 
been resolved in favor of the appellant.

The Board notes that there is no information on file as to 
the appellant's financial status since 1995.  As this 
information is now approximately four years old, the Board is 
of the opinion that it is unlikely to represent her current 
financial situation.  Thus, the evidence on file is 
insufficient for the Board to adequately adjudicate the 
appellant's contention that the collection of the overpayment 
would result in undue hardship.  Without this information, 
the requirements of Cullen, supra, cannot be complied with.  
Consequently, clarification of the appellant's current 
financial situation is necessary for a full and fair 
determination on her request for a waiver of overpayment.

Accordingly, this case is REMANDED for the following.

1.  The RO should provide the appellant 
with another Financial Status Report form 
and request that she provide up-to-date 
information on this form as to her 
income, expenses, assets and debts.

2.  After completing any other 
development deemed necessary, the RO 
should readjudicate the appellant's 
request for waiver of collection of the 
debt in light of any up-to-date financial 
information provided by the appellant.

If any benefit sought on appeal is not granted, the appellant 
and her representative should be given a Supplemental 
Statement of the Case and an opportunity to respond.  The 
records should then be returned to the Board for further 
consideration, if in order.  No action is required by the 
appellant until further notice is received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

COCKFIELD



- 5 -


